         Case 2:20-cv-01104-WB Document 30 Filed 09/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABDALLAH GENDIA,                                          CIVIL ACTION
             Plaintiff,

              v.

DREXEL UNIVERSITY,                                        NO. 20-1104
              Defendants.

                                         ORDER

       AND NOW, this 2nd day of September, 2020, upon consideration of Defendant’s Motion

to Dismiss (ECF 19), Plaintiff’s Opposition (ECF 21), and Defendant’s Reply thereto (ECF 22),

IT IS ORDERED that Defendant’s motion is GRANTED and that Plaintiff’s Amended

Complaint is DISMISSED WITH PREJUDICE.

                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
